Case 19-10782     Doc 176       Filed 06/01/20 Entered 06/01/20 10:44:01           Desc Main
                                 Document     Page 1 of 4



                       UNITED STATES BANKRUPTCY COURT
                                    FOR THE
                          DISTRICT OF MASSACHUSETTS


  In re                                                IN PROCEEDINGS UNDER
  ANDREW GREENHUT,                                     CHAPTER 13
                 Debtor                                CASE NO.: 19-10782


       MOTION OF DEBTOR TO FURTHER AMEND CHAPTER 13 PLAN

     NOW COMES, the Debtor, Andrew Greenhut, and hereby moves this Honorable

 Court, pursuant to 11 U.S.C. § 1323(a), MLBR 3015-1 and Chapter 13 Rule 13-10(b), to

 allow him to amend his Chapter 13 Plan prior to confirmation. As grounds therefore, the

 Debtor states the following:


     1. Since the date of the filing of the Debtor’s First Amended Chapter 13 Plan, there

         has been a change in the Debtor’s legal and financial circumstances. Recently,

         the Texas Supreme Court reversed the decision of the Texas Court of Appeals

         and thereby ruled in favor of the Creditor Gita Srivastava on her appeal. The

         Debtor does not anticipate seeking either a rehearing by the Texas Supreme

         Court or pursuing a Writ of Certiorari with the United States Supreme Court.

         Consequently, the Debtor’s legal expenses associated with his litigation with

         Creditor Gita Srivastava no longer needs to be paid. Additionally, the Debtor has

         been informed by his partner and fiancée that she is expecting their first child due

         in December of 2020.


     2. The Debtor has amended his Chapter 13 Plan in good faith to account for these

         existing and expected changes in the Debtor’s financial circumstance
Case 19-10782     Doc 176      Filed 06/01/20 Entered 06/01/20 10:44:01           Desc Main
                                Document     Page 2 of 4



     3. The Plan Term remains unchanged from the Original Chapter 13 Plan. However,

         under the Second Amended Plan, the Debtor’s initial Plan Payment will increase

         from $2,024 per month to $3,015 per month and remain at that level for a period

         of six (6) months until December of 2020 when the Debtor’s child is expected to

         be born and his expenses are then expected to increase substantially as set forth

         in the attachment to the Debtor’s Schedule “J”.


     4. From December of 2020 forward for the remaining forty (40) months of the

         Debtor’s Plan Term, the Debtor will make Plan Payments to the Chapter 13

         Trustee of $792 per month.


     5. Contempraneously with the filing of the Debtor’s Second Amended Plan and this

         Motion, the Debtor has filed Amended Schedules of Income and Expenses

         (Schedules “I” and “J”) and a Motion to Amend the same, so as to fully explicate

         the Debtor’s current and reasonably projected income and expenses and financial

         circumstances.


     WHEREFORE, the Debtor respectfully requests that the Court allow the amendment

 of his Chapter 13 Plan and grant all other relief deemed just and proper.


                                              ANDREW GREENHUT, Debtor
                                              By his Attorney,

 Date: 6/1/2020                               /s/ Richard N. Gottlieb, Esq.
                                              Richard N. Gottlieb, Esq. BBO# 547970
                                              Law Offices of Richard N. Gottlieb
                                              Ten Tremont Street
                                              Suite 11, 3rd Floor
                                              Boston, MA 02108
                                              (617) 742-4491
                                              rnglaw@verizon.net
Case 19-10782     Doc 176     Filed 06/01/20 Entered 06/01/20 10:44:01             Desc Main
                               Document     Page 3 of 4



                         UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                            DISTRICT OF MASSACHUSETTS


  In re                                                IN PROCEEDINGS UNDER
  ANDREW GREENHUT,                                     CHAPTER 13
                 Debtor                                CASE NO.: 19-10782


                             CERTIFICATE OF SERVICE

        I, Richard N. Gottlieb, Esq., do hereby certify that I have this day served a copy

 of the Motion of Debtor to Amend Chapter 13 Plan and a copy of the Debtor’s Second

 Amended Pre-Confirmation Chapter 13 Plan dated June 1, 2020, by First-class mail

 postage paid and/or electronically via the CM/ECF Electronic Messaging System on the

 persons listed below.


 Date: June 1, 2020                           /s/ Richard N. Gottlieb, Esq.
                                              Richard N. Gottlieb, Esq. BBO # 547970
                                              Law Offices of Richard N. Gottlieb
                                              Ten Tremont Street
                                              Suite 11, 3rd Floor
                                              Boston, Massachusetts 02108
                                              (617) 742-4491
                                              rnglaw@verizon.net
  PERSONS SERVED:

 Carolyn Bankowski, Esq.                          Capital One
 Chapter 13 Trustee                               Attn: Bankruptcy
 (Served via CM/ECF)                              Po Box 30285
                                                  Salt Lake City, UT 84130
 Alex Mattera, Esq.
 Partridge, Snow and Hahn, LLP                    Chase Card Services
 Counsel to Gita Srivastava                       Correspondence Dept
 (Served via CM/ECF)                              Po Box 15298
                                                  Wilmington, DE 19850
 Barclays Bank Delaware
 Attn: Correspondence
 Po Box 8801
 Wilmington, DE 19899
Case 19-10782   Doc 176     Filed 06/01/20 Entered 06/01/20 10:44:01   Desc Main
                             Document     Page 4 of 4



 Christopher and Andrea Haas
 164R Summer Street
 Arlington, MA 02474

 Gloria and Alan Greenhut
 1560 45th Street
 Brooklyn, NY 11219

 Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101-7346

 Mass. Dept. of Revenue
 P.O. Box 9564
 Boston, MA 02204

 Rtn Federal Credit Union
 600 Main St
 Waltham, MA 02452
